Citation Nr: 0717530	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation greater than 70 percent for 
schizoaffective disorder (formerly described as bipolar 
disorder).

2.  Entitlement to an effective date earlier than July 9, 
1998 for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This decision awarded an evaluation 
of 70 percent, and no greater, for schizoaffective disorder 
(formerly described as bipolar disorder) from the date of 
service connection for the disability, July 9, 1998, and 
granted entitlement to TDIU.

The RO noted in its decision that it considered the grant of 
the 70 percent disability evaluation and of TDIU to be a 
substantial grant of benefit, and notified the veteran that 
it considered his appeal to be resolved.  However, the 
increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for PTSD is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Concerning the grant of entitlement to TDIU, the veteran 
appealed the effective date assigned.

The issue of an increased evaluation, greater than 70 
percent, for schizoaffective disorder addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1997 Board decision, the veteran's claim to 
reopen his previously denied claim for service connection for 
a psychiatric disorder was denied.  The veteran did not 
appeal this decision and it became final.  

2.  Following the October 1997 Board decision, the earliest 
claim for TDIU presented by the evidence of record is the VA 
report of Social and Industrial Survey dated July 31, 1998, 
accepted as an informal claim for unemployability. 

3.  There is no evidence showing the veteran to be 
unemployable due to service-connected disabilities prior to 
July 9, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 9, 1998 for 
entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5107, 5108, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the effective date to be assigned for TDIU is a 
"downstream" issue.  Hence, additional notification is not 
required.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 
2007).   Notwithstanding, post-adjudication notice was 
provided the veteran regarding the laws and regulations 
concerning effective dates in a February 2005 statement of 
the case (SOC), issued to the veteran after the notice of 
disagreement was submitted as to the effective date assigned 
the grant of TDIU.  In addition, the issue of entitlement to 
TDIU was remanded on two occasions for further development, 
in March 2001 and March 2003.  The claimant had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process, 
including testifying before a Veterans Law Judge, which he 
elected not to do.  Further, the veteran's claim was re-
adjudicated and supplemental SOCs were issued in August 2005 
and, after the veteran submitted additional evidence, in July 
2006.

VA obtained private and VA medical records in adjudicating 
the original claim for service connection, and further 
assisted the veteran in obtaining evidence, including 
conducting VA examination.  VA attempted to obtain records 
from the Social Security Administration (SSA), however, in 
November 2001, a response from SSA was received informing 
that the veteran's file had been destroyed in 1996, in 
accordance with their agency instructions, and that the 
requested records could not be provided.  All other known and 
available records relevant to the issue on appeal have been 
obtained and associated with the claims file; and the 
claimant has not contended otherwise.  

There is no other outstanding evidence of which the veteran 
has provided notice and release to enable VA to obtain it.  
VA has substantially complied with the notice and assistance 
requirements and the claimant is not prejudiced by a decision 
on the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Entitlement to Earlier Effective Date

The appellant seeks an earlier effective date for the grant 
of TDIU.  Specifically, he argues that the date of 
entitlement should be in May 1990, when SSA found him to be 
disabled.  

In June 1971, upon separation from active service, the 
veteran filed a claim for service connection for a nervous 
condition.  The RO denied this claim in July 1971, giving 
notice to the veteran in the same month.  The veteran 
appealed this decision to the Board.  In September 1973, the 
Board issued a decision denying entitlement to service 
connection for a nervous disorder.

In 1990, the veteran filed several claims for service 
connection for a nervous condition, including emotional 
illness, depression, anxiety, and fear.  The RO responded, in 
June 1990, with a letter explaining that the claim had 
previously been denied, and the veteran needed to submit new 
and material evidence to reopen it.  The veteran appealed 
this letter-decision to the Board.  In July 1992, the Board 
issued a decision declining to reopen the previously denied 
claim for service connection for a psychiatric disorder.  The 
veteran attempted to appeal this decision to the Court but, 
in March 1993, the Court dismissed his appeal because it was 
not timely filed.

In May 1994, the veteran filed a claim for service connection 
for manic depressive illness and for nonservice connected 
pension.  In a September 1994 rating decision, the RO 
declined to reopen the previously denied claim for service 
connection for a psychiatric condition, to include 
schizophrenia, and denied entitlement to nonservice connected 
pension.  The veteran appealed this decision to the Board.  
In October 1997, the Board denied the petition to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, but remanded the claim for entitlement 
to nonservice connected pension.  

The September 1973, July 1992, and October 1997 unappealed 
Board decisions became final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1100 (2006).  In addition, the 
final Board decisions subsumed the rating decisions that 
preceded them.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1104; 
see also Chisem v. Gober, 10 Vet. App. 526 (1997).

In the course of developing the claim for nonservice 
connected pension, the RO afforded the veteran VA examination 
in July 1998.  The VA examiner diagnosed the veteran with 
bipolar disorder.  After reviewing the medical record, the 
examiner stated that it was his opinion that the veteran's 
psychiatric disability had its onset during his active 
service.  The RO accepted the report of examination as new 
and material evidence to reopen the previously denied claim, 
and granted service connection for bipolar disorder in a 
rating decision dated in October 1998.  The disability was 
evaluated as 10 percent disabling, effective July 9, 1998, 
the date of the VA examination which was accepted as the 
claim for service connection.  The RO continued its denial of 
nonservice connected pension.  The veteran appealed the 
evaluation assigned his psychiatric disability.

In January 1999, the veteran filed a letter with VA stating 
he had been fired over an altercation with his boss.  He 
enclosed his earnings as calculated by SSA.  In a March 1999 
rating decision, the RO granted entitlement to nonservice-
connected pension.  

In July 1999, the veteran filed a formal claim for TDIU.  In 
a January 2000 rating decision, the RO granted an increase 
for the service-connected psychiatric disorder to 50 percent, 
effective in July 1999, and denied the claim to TDIU.  The 
veteran appealed this denial to the Board.  The Board 
remanded both claims for further development in March 2001.  
In March 2003, the Board again remanded the claims for 
further development, clarifying that the proper evaluation to 
be assigned the service connected psychiatric disorder had 
been on appeal since the date of service connection in 1998.

In an August 2003 rating decision, the RO granted a 70 
percent evaluation for the service connected psychiatric 
disorder (now described as schizoaffective disorder, formerly 
rated as bipolar disorder) from July 9, 1998, the date of the 
grant of service connection.  The RO also granted entitlement 
to TDIU, effective July 9, 1998, based on the date of the 
grant of service connection.  The veteran appealed the 
effective date assigned the grant of TDIU.  

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2005); see 38 
C.F.R. § 3.155(c) (2005).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the date 
of receipt of evidence from a private physician or layman 
will be accepted as the date of receipt of a claim only when 
the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
See 38 C.F.R. § 3.157(b)(2).


Where a claim for an increased evaluation results in the 
assignment of a rating that meets the schedular requirements 
for consideration of TDIU, and there is evidence of inability 
to secure or follow a substantially gainful occupation as a 
result of the service-connected disability or disabilities, a 
claim for TDIU is implied.  See Norris v. West, 12 Vet. App. 
413, 420 (1999) (A claim for TDIU is "merely an alternate 
way to obtain a total disability rating without be rated 100% 
disabled under the Rating Schedule" (citing Parker v. Brown, 
7 Vet. App. 116, 118 (1994)).  However, this theory of 
finding an informal claim does not apply prior to the holding 
in Norris, which was decided June 9, 1999.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997) (rejecting constructive 
possession argument for cases decided prior to Bell), vacated 
and remanded on other grounds sub nom.  Lynch v. West, 178 
F.3d 1312 (Fed.Cir.1998) (table), reinstated by Lynch v. 
West, 12 Vet .App. 391 (1999) (per curiam order).

Where a veteran is assigned a 100 percent schedular 
evaluation for a service-connected disability, the veteran is 
not entitled to TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100%"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) ("100% schedular rating 'means 
that a veteran is totally disabled'").

In discussing the unemployability criteria, the Court has 
indicated that the veteran's ability or inability to engage 
in substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

In the present case, service connection for a psychiatric 
condition was initially granted in a January 2000 rating 
decision, and assigned a 10 percent evaluation effective from 
July 1998.  The evaluation was ultimately increased to 70 
percent effective in July 1998.  This is the veteran's only 
service connected disability.  Prior to July 1998, service 
connection for a psychiatric disability had been denied by a 
September 1973 Board decision, after which the claim to 
reopen this denial was denied by two unappealed Board 
decisions, the most recent dated in October 1997.  

The grant of TDIU was based on the disabling effects of the 
veteran's service connected psychiatric disability.  

The veteran filed a formal claim for TDIU which was received 
July 16, 1999.  In January 1999, the veteran filed an 
informal claim for unemployability benefits, and a VA Social 
and Industrial Survey dated July 31, 1998 reflects 
intermittent employment with earnings below poverty level in 
1998.  The July 9, 1998 VA examination report did not offer 
an opinion as to the veteran's employability and assigned a 
Global Assessment of Functioning (GAF) level at 70.  
Construing the evidence in the light most favorable to the 
veteran, the earliest date of claim is the date of the Social 
& Industrial Survey, July 31, 1998.

Having established the date of claim for increased 
evaluation, which the RO accepted as a claim for TDIU, it 
must now be considered whether or not the evidence supports 
an effective date for the one year period prior to July 31, 
1998.  See  38 U.S.C.A. § 5110(a)(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(o).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2006). Disabilities of 
one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, 
are considered one disability for the purpose of calculating 
the 60 percent disability or 40 percent disability in 
combination.  38 C.F.R. 3.340, 3.341, 4.16 (2006).

The veteran argues that the effective date for his TDIU ought 
to be the date that SSA granted disability.  The records 
shows that SSA benefits were granted effective in May 1990 
based on a primary diagnosis of bipolar disorder with 
psychosis.  

The RO established an effective date for the grant of TDIU as 
July 9, 1998, based on the date of service connection for his 
psychiatric disability.  Service connection was not in effect 
for any disability prior to July 9, 1998.  The veteran did 
not appeal the effective date of the grant of service 
connection for his psychiatric disability.  The effective 
date was assigned in an August 2003 rating decision which has 
since become final.

Moreover, the record shows he was denied entitlement to 
service connection for his psychiatric disability in various 
rating decisions followed by unappealed Board decisions, the 
last of which is dated in October 1997.  These decision 
became final and cannot be reversed or revised absent 
evidence that the decisions were clearly and unmistakably 
erroneous.  See 38 U.S.C.A. § 5109A; 7104, 7105(c); 38 C.F.R. 
§ 3.105, 3.106(d), 20.302(a), 20.1100.  The veteran has not 
alleged clear and unmistakable error before the Board.  See 
Fugo v. Brown, 6 Vet. App. 40, 4 (1993).  After the October 
1997 denial, the first date that can be established for a 
claim upon which to grant service connection is the July 9, 
1998 VA examination report.  Prior to this, the veteran 
simply was not service connected for any other disability.  

Hence, prior to July 8, 1998, the veteran did not and could 
not meet the schedular or extraschedular requirements for 
TDIU, as he had no service connected disabilities prior to 
that date.  It is therefore not possible to establish an 
effective date earlier than July 9, 1998 for TDIU.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
the grant of entitlement to TDIU is not warranted.  


ORDER

An effective date earlier than July 9, 1998 for the grant of 
entitlement to TDIU is denied.


REMAND

The veteran also seeks a higher evaluation for his service 
connected schizoaffective disorder.  The record does not show 
that he has withdrawn his appeal.

The most recent VA treatment records present in the file are 
dated in 2003.  The most recent VA examination is dated in 
July 2003.  The record is not adequate for the purposes of 
rating the veteran's current disability level.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all records of 
treatment provided the veteran for his 
service connected psychiatric disability.  
Request information concerning his 
treatment from the veteran as necessary 
and obtain his release to provide medical 
records, as appropriate.

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service 
connected psychiatric disability.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the service 
connected psychiatric disability; 
describe any current symptoms and 
manifestations attributed to the 
psychiatric disability; and provide 
diagnoses for any and all psychiatric 
pathology manifested.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for the service connected 
psychiatric disability, with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


